Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145052(100)(101)                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  MILLER-DAVIS COMPANY,
           Plaintiff-Appellant,
                                                                    SC: 145052
  v                                                                 COA: 284037
                                                                    Kalamazoo CC: 05-000199-CK
  AHRENS CONSTRUCTION, INC.,
           Defendant-Appellee,

  and

  MERCHANTS BONDING COMPANY,
             Defendant.
  __________________________________/

         On order of the Chief Justice, the motion for immediate consideration is
  GRANTED. On further order, the motion of the Associated General Contractors of
  Michigan for an extension of time to file an amicus curiae brief is DENIED. The amicus
  brief submitted on January 16, 2014, is not accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 22, 2014
                                                                               Clerk